DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-074581, filed on 04/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “PA” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1, lines 1-2, the limitation “an insertion unit in a slim shape to be inserted into the rectum of a subject” should be changed to “an insertion unit in a slim shape configured to be inserted into a rectum of a subject”;
Claim 1, lines 5-8, the limitation “a shaft in a slim shape that is closer to the proximal side than the ultrasonic oscillator, and has an extension direction from the proximal side toward the distal side, the extension direction curving in the direction opposite to the direction in which the ultrasonic oscillator transmits the ultrasonic waves” should be changed to “a shaft in a slim shape that is closer to a proximal side of the transrectal ultrasonic probe than the ultrasonic oscillator, and has a first extension direction from the proximal side toward a distal side of the transrectal ultrasonic probe, the first extension direction curving in a direction opposite to a direction in which the ultrasonic oscillator transmits the ultrasonic waves”;
Claim 2, lines 4-5, the limitation “the insertion tip portion extends in a direction curving toward the direction of transmission of the ultrasonic waves with respect to the shaft” should be changed to “the insertion tip portion extends in a direction curving toward the direction in which the ultrasonic oscillator transmits the ultrasonic waves with respect to the shaft”;
Claim 3, lines 1-3, the limitation “wherein the extension direction of the insertion tip portion is parallel to the extension direction of a proximal end portion of the shaft” should be changed to “wherein a second extension direction of the insertion tip portion is parallel to a third extension direction of a proximal end portion of the shaft”;
Claim 4, lines 1-3, the limitation “wherein the angle between the extension direction of a proximal end portion of the shaft and the extension direction of a distal end portion of the shaft” should be changed to “wherein an angle between a third extension direction of a proximal end portion of the shaft and the first extension direction of a distal end portion of the shaft”; and
Claim 5, line 2, the limitation “a needle to be inserted into a test site of the subject” should be changed to “a needle configured to be inserted into a test site of the subject”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiguchi et al. (US 2013/0225995 A1, with publication date 08/29/2013, hereinafter Hashiguchi).

Regarding Claim 1, Hashiguchi discloses (Figs. 1-6) a transrectal ultrasonic probe (ultrasound probe 10) comprising an insertion unit (distal end portion 11, insertion portion 12) in a slim shape to be inserted into the rectum of a subject (see, e.g., Para. [0002-0009] and [0041]), the insertion unit (11, 12) comprising: 
an ultrasonic oscillator (ultrasound transducer 21) that transmits ultrasonic waves laterally to the insertion unit (11, 12) (see, e.g., Para. [0052], lines 1-5, “The distal end portion 11 is mainly constituted by an ultrasound observation unit that includes a convex-type ultrasound transducer 21 that is an ultrasound transmitting/receiving portion that has an ultrasound transmitting/receiving face 21a (see FIG. 6) that transmits/receives ultrasound”); and 
a shaft (insertion portion 12, metal-made housing 23) in a slim shape that is closer to the proximal side than the ultrasonic oscillator (21) (see, e.g., Figs. 3-6, where the insertion portion 12 and the metal-made housing 23 are shown to be in a slim shape and are shown to be positioned more proximal than the ultrasound transducer 21), and has an extension direction (extension line L2) from the proximal side toward the distal side (see, e.g., Para. [0110-0112] and Fig. 6, where the extension line L2 is shown to be extending from the proximal side (i.e., the right end when viewing the figure) toward the distal side (i.e., the left end when viewing the figure)), the extension direction (L2) curving in the direction opposite to the direction in which the ultrasonic oscillator (21) transmits the ultrasonic waves (see, e.g., Para. [0110-0114] and Fig. 6, where the extension line L2 is shown to be curving in the downward direction when viewing the figure, and where the radius of curvature r1 and r2 of the ultrasound transmitting/receiving face 21a is shown to be transmitting the ultrasonic waves in the upward direction when viewing the figure, therefore, the extension line L2 curves in the downward direction opposite to the upward direction in which the ultrasound transducer 21 transmits the ultrasonic waves).

Regarding Claim 5, Hashiguchi discloses the transrectal ultrasonic probe of Claim 1. Hashiguchi further discloses (Figs. 1-6) the transrectal ultrasonic probe (ultrasound probe 10) further comprising: 
a needle to be inserted into a test site of the subject (see, e.g., Para. [0044], lines 9-13, “Further, if a treatment instrument such as a puncture needle is inserted into the insertion channel 12a, desired treatment can be performed on the subject inside the body cavity, or tissue of a desired region inside the body cavity can be sampled”); and 
a needle guide member (insertion channel 12a) that includes a straight tubular insertion member through which the needle is to be inserted, and is contained in the shaft (insertion portion 12, metal-made housing 23) (see, e.g., Para. [0042-0044] and Fig. 3, where the insertion channel 12a is shown to be a straight tubular member through which the needle is inserted (Para. [0044], lines 9-13), and where the insertion channel 12a is shown to be contained within the shaft/insertion portion 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. (US 2013/0225995 A1, with publication date 08/29/2013, hereinafter Hashiguchi) in view of Nygaard et al. (US Patent 9,259,208 B2, cited in the Applicant’s IDS filed 03/04/2021, hereinafter Nygaard).

Regarding Claim 2, Hashiguchi discloses the transrectal ultrasonic probe of Claim 1. Hashiguchi further discloses (Figs. 1-6) wherein the ultrasonic oscillator (ultrasound transducer 21) is provided in an insertion tip portion (resin-made housing 22) connected to a distal end of the shaft (insertion portion 12, metal-made housing 23) (see, e.g., Para. [0052] and Figs. 3-6, where the ultrasound transducer 21 is shown to be provided in the resin-made housing 22 which is connected to the distal end of the metal-made housing 23 and the insertion portion 12).
Hashiguchi does not disclose wherein the insertion tip portion extends in a direction curving toward the direction of transmission of the ultrasonic waves with respect to the shaft.
However, in the same field of endeavor of endocavitary ultrasound probes, Nygaard discloses (Figs. 8a-9b) wherein the insertion tip portion (scanning head 803) extends in a direction curving toward the direction of transmission of the ultrasonic waves with respect to the shaft (shaft 802) (see, e.g., Col. 13, lines 20-37, and Fig. 8a, where the direction of transmission of the ultrasonic waves forming the field of view 813 is shown to be the upward direction when viewing the figure, and where the scanning head 803 provided at the distal end of the shaft 802 is shown to be curved in the upward direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transrectal ultrasonic probe of Hashiguchi by including wherein the insertion tip portion extends in a direction curving toward the direction of transmission of the ultrasonic waves with respect to the shaft, as disclosed by Nygaard. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired configuration of the insertion tip portion/ultrasonic oscillator portion and to improve the spatial imaging capability, as recognized by Nygaard (see, e.g., Col. 4, lines 6-14 and Col. 13, lines 20-37).

Regarding Claim 3, Hashiguchi modified by Nygaard discloses the transrectal ultrasonic probe of Claim 2. Hashiguchi does not disclose wherein the extension direction of the insertion tip portion is parallel to the extension direction of a proximal end portion of the shaft.
However, in the same field of endeavor of endocavitary ultrasound probes, Nygaard discloses (Figs. 8a-9b) wherein the extension direction of the insertion tip portion (scanning head 803) is parallel to the extension direction of a proximal end portion of the shaft (shaft 802) (see, e.g., Col. 13, lines 20-37, and Fig. 8a, where the extension direction of the scanning head 803 is the horizonal direction when viewing the figure, and where the extension direction of the proximal side of the shaft 802 is the horizonal direction when viewing the figure, which is parallel to the extension direction of the scanning head 803).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the transrectal ultrasonic probe of Hashiguchi modified by Nygaard by including wherein the extension direction of the insertion tip portion is parallel to the extension direction of a proximal end portion of the shaft, as disclosed by Nygaard. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired configuration of the insertion tip portion/ultrasonic oscillator portion and to improve the spatial imaging capability, as recognized by Nygaard (see, e.g., Col. 4, lines 6-14 and Col. 13, lines 20-37).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. (US 2013/0225995 A1, with publication date 08/29/2013, hereinafter Hashiguchi).

Regarding Claim 4, Hashiguchi discloses the transrectal ultrasonic probe of Claim 1. Hashiguchi further discloses (Figs. 1-6) wherein the angle (θ1) between the extension direction (central axis line L1) of a proximal end portion of the shaft (insertion portion 12, metal-made housing 23) and the extension direction (extension line L2) of a distal end portion of the shaft (12, 23) is defined (see, e.g., Fig. 6, Para. [0106], lines 1-7, “In the ultrasound observation apparatus 1 of the present embodiment, the distal end portion 11 (holding part (22, 23; ultrasound observation unit)) is fixedly installed at the distal end of the insertion portion 12 so as to have a shape that curves with an angle of approximately 20 to 35 degrees in a direction away from the longitudinal direction (insertion direction) of the insertion portion 12”, and Para. [0111], lines 9-12, “An angle formed between the central axis line L1 of the insertion channel 12a of the insertion portion 12 and the extension line L2 of the holding part (22, 23) is taken as θ1”, where angle θ1 is defined to be approximately 20 to 35 degrees).
Hashiguchi does not disclose wherein the angle between the extension direction of a proximal end portion of the shaft and the extension direction of a distal end portion of the shaft is specifically five to eight degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation, to have modified the transrectal ultrasonic probe of Hashiguchi by including wherein the angle between the extension direction of a proximal end portion of the shaft and the extension direction of a distal end portion of the shaft is specifically five to eight degrees (instead of an angle that is 20 to 35 degrees as disclosed Hashiguchi) because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the angle to achieve the desired curvature and configuration that takes into consideration smoother insertability into a conduit inside a body cavity, as evidenced by Hashiguchi (see, e.g., Para. [0106] and [0128]). It is considered routine optimization because, as evidenced above in Hashiguchi, a person having ordinary skill in the art would be motivated to do routine experimentation to obtain the end result of providing an optimized angle (between the extension direction of a proximal end portion of the shaft and the extension direction of a distal end portion of the shaft) of five to eight degrees that is configured to achieve the desired curvature and configuration that takes into consideration smoother insertability into a conduit inside a body cavity. See MPEP § 2144.05, subsection II(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793